CIRILLO, President Judge,
dissenting:
I respectfully dissent.
The portion of the order appealed from, which was dated June 26, 1986, required appellant Moran
to make immediate payment of the fine of $1,500.00 by 4:00 p.m. this afternoon. If that fine is not paid, defendant [Moran] is hereby SENTENCED to a term of imprisonment in the County jail for a term of forty-five days. He is COMMITTED to the custody of the Sheriff pending payment of the fine or for transportation to the jail.
*251The two reasons given for the above penalty were Moran’s violation of prior decrees prohibiting him from entering the private property of appellees as well as violation of a contempt order issued in February of 1986. The February order also imposed a $1,500 fine; however, that fine was conditional upon Moran’s compliance with prior decrees barring him from the private property of Crozer-Chester Medical Center (CCMC) and Reproductive Health and Counseling Center (RHCC). The fine imposed in that portion of the June order now appealed from is not conditional. Therein lies the focus of our review.1 The categorization and characterization of a contempt order as conditional or unconditional plays a critical role in our determination of whether Moran was subject to civil contempt or criminal contempt.
CCMC and RHCC argue that the portion of the order appealed from which imposed an unconditional fine was in the nature of a civil contempt penalty. Moran, however, argues that by not placing conditions on payment of the fine, he was subject to penalties for criminal contempt and, therefore, the requirements of 42 Pa.C.S. § 4136 apply. I agree, and for that reason dissent.
Section 4136 provides that if a person is charged with indirect criminal contempt for a violation of an injunction issued by a court, he shall enjoy among other rights, the right to a speedy and public trial by an impartial jury. As we mentioned earlier, one of the reasons that Moran was held in contempt was due to his violation of a court decree enjoining him from appellees’ private property. Section 4136 also limits penalties for indirect criminal contempt to $100 or 15 days in jail. Various exceptions, inapposite here, are made for direct criminal contempt, which involves contumacious acts committed in the presence of the court.
The Pennsylvania Supreme Court has comprehensively explained the difference between civil and criminal con*252tempt in the case of In re Martorano, 464 Pa. 66, 346 A.2d 22 (1975). The supreme court held in Martorano that there is nothing inherent in a particular act which classifies it as civil or criminal contempt. Rather, the distinction between civil and criminal contempt is determined by the dominant purpose of the judicial response to contumacious behavior. Id., 464 Pa. at 77-78, 346 A.2d at 27-28. If the dominant purpose of the court is to prospectively coerce the contemnor to comply with an order of the court, the contempt is civil. If, however, “the dominant purpose of the court is to punish the contemnor for disobedience of the court’s order ..., the adjudication of contempt is criminal.” Id., 464 Pa. at 78, 346 A.2d at 28.
When the court’s dominant purpose is to coerce, the appropriate civil contempt penalty is “a conditional or indeterminate sentence of which the contemnor may relieve himself by obeying the court’s order, while a criminal adjudication of contempt punishes with a certain term of imprisonment or a fine which the contemnor is powerless to escape by compliance.” Id., 464 Pa. at 79, 346 A.2d at 28 (citing Shillitani v. United States, 384 U.S. 364, 368-70, 86 S.Ct. 1531, 1534-35, 16 L.Ed.2d 622 (1966)). The Martorano court then noted that the distinction between civil and criminal contempt exists solely to determine what procedural rights the contemnor has and what penalties are available for the court to impose. The court found that “a contemnor who will be sentenced to a determinate term of imprisonment or a fixed fine, which he is powerless to escape by purging himself of his contempt, is entitled to the essential procedural safeguards that attend criminal proceedings generally.” Martorano, 464 Pa. at 80, 346 A.2d at 29.
Cases decided subsequent to Martorano have considered the dichotomy between civil and criminal contempt. In Bruzzi v. Bruzzi, 332 Pa.Super. 346, 481 A.2d 648 (1984), we ruled that the label of civil contempt was inappropriate where, as here, the court was punishing the contemnor for past acts of misbehavior as opposed to conditioning punitive measures on failure to comply with court orders. Id., 332 *253Pa.Superior Ct. at 353, 481 A.2d at 651. We recognized that a distinguishing characteristic of a civil contempt order is that, due to its coercive nature, the contemnor holds “the key to the jailhouse door,” through which he may exit if he complies with the conditions of the order. Id., 332 Pa.Superior Ct. at 353, 481 A.2d at 652.
We did not accept in Bruzzi the argument that a contempt order should be described as civil because the court’s dominant purpose allegedly was to coerce compliance with an earlier custody order. We reasoned that the incarceration imposed in that case would not have been affected by the appellant’s strict compliance in the future with the terms of the custody order, and, therefore, the unconditional penalty for contempt was criminal in nature. Id., 332 Pa.Superior Ct. at 354 n. 5, 481 A.2d at 652 n. 5. That same reasoning applied to the appeal before us would also lead us to categorize the unconditional fine imposed on Moran as criminal in nature because it could not be purged by his future compliance with the court’s order. Moran was given no key to the jailhouse door.
The reasoning in Bruzzi seems to be at odds with the earlier case of Rouse Philadelphia Inc. v. Ad Hoc '78, 274 Pa.Super. 54, 417 A.2d 1248 (1979). In that case, we held that a fine of $5,000, payable to the City of Philadelphia within six months, was properly described as a penalty for civil contempt. The Rouse case involved the failure to comply with a prior court order prohibiting appellant and his many cohorts from picketing and preventing ingress and egress from the stores in a downtown shopping mall. The court in Rouse did not cite authority to support its reasoning that an unconditional fine could be an appropriate penalty for civil contempt. Rouse, 274 Pa.Super. at 72-73, 417 A.2d at 1258-59. The Rouse Court did not attempt to reconcile its reasoning on this point with the well-settled principles expressed in Martorano.
Rouse, however, may be explained and distinguished based on the particular facts involved in that case. A panel of this court in Rouse was preoccupied with the cost of *254more than $1,400,000 which the City of Philadelphia incurred in attempting to ensure compliance with the court’s order by appellant and his numerous fellow demonstrators. This amount included $400,000 in overtime for police and sheriff’s deputies. Id., 274 Pa.Superior Ct. at 73, 417 A.2d at 1258. Rouse should be confined to its extraordinary facts. Bruzzi is consistent with the comprehensive treatment of this issue by the Pennsylvania Supreme Court in Martorano, and its progeny, see, e.g., In Re B, 482 Pa. 471, 477, 394 A.2d 419, 421 (1978) (penalty for contempt was criminal in nature where appellant was powerless to purge himself of contempt by compliance with court’s order); Barrett v. Barrett, 470 Pa. 253, 262, 368 A.2d 616, 620 (1977) (crucial question to determine civil contempt is whether one has present ability to comply with conditions set by court to purge himself of contempt) and should be followed here.
In Schnabel Assoc., Inc. v. Building and Constr. Trades Council, 338 Pa.Super. 376, 487 A.2d 1327 (1985) this court listed five factors whose presence often indicate civil contempt. Civil contempt is likely to be found: (1) where the complainant is a private person as opposed to the government; (2) where the proceeding is a continuation of an original injunction as opposed to a separate and independent action; (3) where holding the defendant in contempt provides relief to a private party; (4) where the complainant primarily benefits from the relief requested; and (5) “where the acts of contempt complained of are primarily civil in character and do not of themselves constitute crimes or conduct by the defendant so contumelious that the court is impelled to act on its own motion.” Id., 338 Pa.Superior Ct. at 386, 487 A.2d at 1332-1333 (quoting Knaus v. Knaus, 387 Pa. 370, 378, 127 A.2d 669, 673 (1956)). The existence of these factors, however, is not dispositive of the issue. Rather, we must recognize that “ ‘even where the same facts might give rise to criminal as well as civil contempt, each has its own distinct procedures and confers distinct procedural rights; the two may not be casually commingled.’ ” Id. 338 Pa.Super at 386, 487 A.2d at 1333 (quoting *255Barrett v. Barrett, 470 Pa. 253, 260, 368 A.2d 616, 619 (1977)).
Further, the Schnabel court emphasized that the prohibition against obfuscating the distinction between civil and criminal contempt seeks to prevent the imposition of criminal contempt penalties without affording criminal procedural rights and safeguards. Id. 338 Pa.Super. at 390, 487 A.2d at 1335. In the appeal before us, even though it may be argued that the same facts might initially have given rise to either criminal or civil contempt, we should be meticulous in enforcing the different rights that attend the separate categorization of the two proceedings.
The authority that I have analyzed firmly supports my conclusion. An unconditional fine was imposed on Moran of which he was unable to purge himself by compliance with the court’s order. Where, as here, the dominant purpose of the trial court is to impose an unconditional punishment for past misbehavior, the appropriate label is criminal contempt and one must be afforded the rights that attend criminal proceedings generally. Therefore, because Moran was not afforded the rights that must attend a criminal contempt proceeding, I would reverse and remand.

. Moran does not contest a second conditional fine imposed in the same order from which he now appeals. He concedes that the imposition of such a conditional fine is the appropriate form of penalty for civil contempt.